Citation Nr: 0943441	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected left  shoulder strain.

2. Entitlement to a rating in excess of 10 percent for 
service-connected right shoulder strain.

3. Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to July 1974 
and from September 1985 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2006 
and January 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.

The June 2006 rating decision denied compensable ratings for 
the Veteran's bilateral shoulder disabilities.  Thereafter, 
while the appeal was pending, a September 2006 rating 
decision, assigned a rating of 10 percent for each shoulder 
disability.  However, as these ratings are still less than 
the maximum benefit available, the appeal is still pending.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service-connected left shoulder muscle strain is 
manifested by range of motion, with pain, to 160 degrees, 
abduction to 100 degrees, internal and external rotation with 
hand at the side to 80 degrees each way, and pain with 
pressure over the supraspinatus and bicipital tendon area.

2. Service-connected right shoulder muscle strain is 
manifested by range of motion, with pain, to 160 degrees, 
abduction to 100 degrees, internal and external rotation with 
hand at the side to 80 degrees each way, and pain with 
pressure over the supraspinatus and bicipital tendon area.

3. Service-connected bilateral hearing loss is productive of 
Level II hearing loss in the right ear and Level I hearing 
loss in the left ear.

CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent have not 
been met for service-connected left shoulder strain.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201-5021 (2009).

2. The criteria for a rating in excess of 10 percent have not 
been met for service-connected right shoulder strain.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201-5021 (2009).

3. The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the Court 
of Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2006 with regard to her shoulder 
claims and in July 2006 with regard to her bilateral hearing 
loss claim.  

The Board notes that each of the pre-adjudicatory VCAA 
notices advised the Veteran that she must show that her 
service-connected disabilities had increased in severity and 
of how to substantiate disability ratings, how VA would 
assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing her 
with a VA examination.  The Veteran's VA medical records, and 
the reports of May 2006, August 2006, and May 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of her claims. 

The Board observes that the Veteran identified treatment at 
the VA facility in Palo Alto; however, although there is 
treatment evidence from that facility in the file, a search 
for records relevant to the appeal period yielded no results.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of her claims.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, both the August 2006 and 
May 2007 examiners documented the Veteran's subjective 
complaints and medical history, and evaluated the Veteran.  
Thereafter, in the report they provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability rating, 
to include any appropriate test results.  Additionally, 
nothing suggests that either examiner documented findings 
inconsistent with the medical history outlined in the claims 
file.  The Board finds that the May 2006 VA examination 
report is inadequate for rating purposes, a finding based on 
the examiner's comments themselves.  Thus, the Board does not 
rely on these results in assigning a disability rating, 
although the Board does note the examiner's observations and 
bases for finding the test results unreliable.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities beyond that which is set out herein below.  In 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the Board has 
considered the propriety of staged ratings in assessing the 
Veteran's service-connected disabilities

Left and right shoulder disability

Initially, the Board notes that the Veteran's left and right 
shoulder disabilities have been rated under Diagnostic Codes 
5304-5021 for a muscle disability due to myositis.  The Board 
notes that myositis is inflammation of a voluntary muscle.  
Dorland's Illustrated Medical Dictionary, p. 1260 (30th ed. 
2003).  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the 
present case, as discussed below, the Board finds that the 
Veteran's service-connected shoulder disabilities are more 
appropriately rated under Diagnostic Codes 5201-5021.  

Diagnostic Code 5304 applies to injuries to Muscle Group IV, 
the intrinsic muscles of the shoulder girdle, to include the 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis, which stabilize the shoulder against 
injury in strong movements, hold the head of the humerus in 
socket, and are responsible for abduction, and outward 
rotation and inward rotation of the arm.  Muscle disabilities 
are rated as slight, moderate, moderately severe, and severe.  
The words "slight," "moderate," "moderately severe," and 
"severe" are not defined in Diagnostic Code 5304.  However, 
factors to be considered in evaluating disabilities involving 
muscle groups are set forth in 38 C.F.R. § 4.56.  
Specifically, the severity of a muscle disability is 
dependent on the type of wound sustained to the muscle (e.g., 
penetrating, through-and-through), the source of the wound 
(e.g., a single bullet, a large low-velocity missile),  the 
complexity of treatment and length of recovery required 
(e.g., debridement, infection, length of hospitalization), 
the presence of cardinal signs or symptoms of muscle 
disability (e.g., loss of power, weakness, fatigue-pain) and 
objective findings related to the muscle itself (e.g., 
scarring, loss of deep fascia, loss of muscle substance).  38 
C.F.R. § 4.56(d).  

A review of the service treatment records reveals no injury 
to the muscles of the shoulder.  The Board notes that a 
November 1999 VA examination report, upon which service 
connection was based, states that the Veteran's shoulder 
disabilities were muscular in origin, but did not imply that 
there had been any specific tissue damage.  Additionally, the 
record shows that the Veteran has not claimed any specific 
injury to her shoulders.  Thus, although the Veteran's left 
and right shoulder disabilities are due to muscular 
impairment, as opposed to skeletal impairment, they do not 
meet the criteria for a rating under Diagnostic Code 5304 in 
that there was no wound to the muscle, and therefore, none of 
the accompanying factors for consideration in rating the 
aftermath of such wound are present.  Therefore, the Board 
concludes that the Veteran's service-connected shoulder 
disabilities are more appropriately rated pursuant to 
Diagnostic Code 5201, which applies to limitation of motion 
of the arm due to dysfunction of the shoulder joint, whether 
that dysfunction arises from disability of the muscles, 
skeleton, or both. 
 
Myositis is rated pursuant to the criteria for degenerative 
arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021.  Degenerative arthritis is 
rated under Diagnostic Code 5003.  Specifically, degenerative 
arthritis, substantiated by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Diagnostic Code 5201 provides for a 30 percent evaluation for 
the minor arm and 40 percent for the major arm when motion is 
limited to 25 degrees from the side.  Limitation of motion to 
only shoulder level or to midway between the side and 
shoulder level warrants a 20 percent evaluation for the minor 
arm.  For the major arm, limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
evaluation, and limitation of motion to shoulder level 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009). 

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes the VA examination reports 
indicate that the Veteran is right-handed. 

The Veteran filed her claim in April 2006.  During the appeal 
period, she was afforded a VA examination, and she has sought 
treatment with respect to her shoulder disabilities.  At a 
May 2006 VA examination, the Veteran reported constant pain 
at an 8 or 9 out of 10 on the pain scale.  She indicated that 
it hurt to move, that she could not stand or sit still for 
more than 5 minutes or lift more than 5 or 10 pounds.  Her 
activities of daily living were reportedly affected by the 
inability to lift.  The Veteran indicated that she had not 
worked full-time since she was laid-off by an airline in 
2001; she stated that she had tried being a hair stylist, but 
had to stop because she could not lift her arms above her 
head.  She related that her shoulders were stiff all the 
time, but denied swelling.  

The examiner found no heat, redness, instability, giving way, 
or locking.  Range of motion was forward flexion to 160 
degrees, limited by subjective complaints of pain.  The 
examiner observed no outward expression of pain, e.g., 
grimacing.  Repetition of motion produced no further 
limitation due to fatigue, weakness, or lack of endurance.  
Abduction was to 100 degrees.  The Veteran resisted passive 
motion.  Internal and external rotation with hand at the side 
was to 80 degrees each way.  Distal sensation was intact.  
Grasps were symmetrical, but the examiner noted apparent 
minimal effort as he attempted to check the biceps and 
triceps.  Pain with pressure was noted over the supraspinatus 
and bicipital tendon area.  The examiner observed no 
difficulty on the Veteran's part in donning her jacket or 
carrying her books and also noted that she had no trouble 
sitting for approximately 20 minutes for questions and 
answers.  The examiner diagnosed muscle strain of the right 
and left shoulders.  X-rays at that time showed no fracture 
or other abnormality.

The relevant VA treatment records show complaints of pain at 
rest, during movement, and to the touch.  However, they 
provide no findings that are supplemental to those reported 
above and so will not be addressed in detail. 

Based on the above, the Board finds that a rating in excess 
of 10 percent is not warranted for either the service-
connected left or service-connected right shoulder 
disability.  A 10 percent rating under Diagnostic Codes 5201-
5021 contemplates limitation of motion due to myositis, which 
has been demonstrated by objective evidence.  A rating in 
excess of 10 percent pursuant to Diagnostic Code 5201 is not 
warranted unless range of motion is limited to shoulder level 
(90 degrees).  The Veteran's range of motion for each 
shoulder is to 160 degrees flexion, 100 degrees abduction, 
even with contemplation of pain during movement, which 
exceeds the range for a rating in excess of 20 percent.  
Additionally, no greater limitation was found with 
repetition.  

Further, the Board notes that a rating in excess of 10 
percent under Diagnostic Code 5021 alone is only available 
with the involvement of two or more joints in one disability.  
Therefore, such rating would contemplate the myositis of the 
two shoulders being rated as one disability.  Here, the two 
shoulder joints are rated separately at 10 percent each.  
Thus, a rating of 20 percent is not available as the myositis 
of each joint is already compensated.  Moreover, such rating 
does not result in a higher evaluation because the combined 
rating for the two disabilities is 20 percent rating.  
Accordingly, the Board determines that a rating in excess of 
10 percent is not warranted for service-connected left 
shoulder disability, and a rating in excess of 10 percent is 
not warranted for service-connected right shoulder 
disability.  

Bilateral hearing loss

The Veteran's service-connected bilateral hearing loss is 
assigned a 10 percent rating evaluation pursuant to 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).  The Veteran 
contends that the severity of her hearing loss warrants a 
compensable rating.  Specifically, she claims to be nearly 
deaf.  
 
Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2009).  In order to 
establish entitlement to a rating in excess of 10 percent for 
hearing loss, certain minimum levels of the combination of 
the percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 
C.F.R. § 4.85.  Table VIA is for consideration when an 
exceptional pattern of hearing loss is shown, specifically 
when the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more in a particular ear, determination of the level of 
hearing acuity in that ear will be made using either Table VI 
or Table VIA, whichever results in the higher numeral.  Id.  

During the appeal period, the Veteran was afforded two VA 
examinations.  The Board notes that an August 2006 VA 
examiner indicated that the test results were of questionable 
reliability and should not be used for rating purposes.  An 
August 2006 auditory brainstorm test (ABR) showed results 
that confirmed that hearing thresholds were better than found 
at the August 2006 VA audiological evaluation.  

Thus, the only results suitable for rating purposes were 
obtained at a May 2007 VA examination.  This evaluation 
yielded the following results with pure tone thresholds 
measured in decibels: 





HERTZ




1000
2000
3000
4000
RIGHT

35
35
50
55
LEFT

45
45
55
65

The average decibel loss was 44 decibels in the right ear and 
53 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
92 percent in the left ear.  

Using Table VI, these audiometric test results show that the 
Veteran had Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  38 C.F.R. 
§ 4.85.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level II hearing acuity in the 
right ear combined with Level I hearing acuity does not 
result in a rating in excess of 10 percent.  Id.  Thus, a 
rating in excess of 10 percent for service-connected 
bilateral hearing loss is not warranted.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, none of the VA 
audiological evaluations of record contain findings relevant 
to the impact of the Veteran's hearing on her daily and 
occupational living.  Nevertheless, the board finds that such 
error does not result in any prejudice to the Veteran and, as 
such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
the veteran's statements regarding the affect of her hearing 
loss on her daily life, adequately addresses this issue.  
Therefore, while the VA examinations of record are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of her hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).  

Other considerations

The Board has considered the Veteran's own statements 
regarding the claimed severity of her service-connected 
bilateral shoulder and hearing loss disabilities.  The 
Veteran can attest to factual matters of which she has first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Thus, the Veteran is competent to describe her pain and her 
perception of her hearing difficulty-subjective complaints 
that which have been duly noted, -but only a professional 
with the appropriate skill and experience may provide 
evidence as to relevant medical findings and test results. 

Further, with regard to the Veteran's hearing loss, the Board 
observes that the Veteran has stated that she is nearly deaf.  
However, although the Veteran is competent to state that she 
has that much difficulty hearing, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, 
the Board observes that the medical evidence simply does not 
demonstrate that the Veteran's hearing loss is equivalent to 
near-deafness.  VA treatment records do not relate frequent 
treatment for hearing loss or distribution of hearing aids or 
any comment on the part of any provider that the Veteran's 
hearing was a significant impediment to her functioning.  If 
the Veteran was, in fact, unable to hear, the Board would 
expect that a treatment provider would have commented on that 
impairment at some point.  Further, the Board observes that 
the May 2006 VA examiner found the Veteran's responses at her 
audiological examination to be inconsistent with informal 
observations.  The examiner stated that the test results 
suggested that the Veteran would struggle to communicate, but 
she observed that the Veteran communicated efficiently with 
the examiner and with others in the waiting area.  Finally, 
subsequent ABR testing and audiograms did not reflect a 
degree of hearing impairment close to deafness.  Taking all 
these facts into consideration, the Board concludes that the 
Veteran's assertions that she is nearly deaf are not 
credible.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's service-connected left and right shoulder 
disabilities or bilateral hearing loss so as to warrant 
consideration of alternate rating codes.  With respect to her 
shoulder disabilities in particular, the Board notes that X-
rays of the shoulder show no joint abnormalities.  Therefore, 
ratings under Diagnostic Codes 5200, 5202, or 5203 for 
ankylosis of the shoulder, impairment of the humerus, and 
impairment of the clavicle and scapula, respectively, are not 
warranted.  

Based on the above, the Board finds that a preponderance of 
the evidence is against ratings in excess of 10 percent for 
the service-connected disabilities on appeal.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
competent evidence is against the Veteran's claims of 
entitlement to ratings in excess of 10 percent for service-
connected left shoulder strain, right shoulder strain, and 
bilateral hearing loss.  Therefore, the claims must be 
denied.

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extra-schedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  

In the present case, the Board finds no evidence that the 
Veteran's service-connected left and right shoulder or 
hearing loss disabilities present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's 
symptoms fall well within the schedular rating criteria.  The 
Board observes that the Veteran has reported being unable to 
continue her work as a hair stylist due to being unable to 
raise her arms above her head.  However, the effect a 
disability has on one aspect of one particular occupation 
does not require an extra-schedular rating.  Additionally, 
with regard to her bilateral hearing loss, as discussed 
above, the Veteran's disability does not impair her ability 
to communicate to a degree not contemplated by the current 
rating.  Moreover, although the Veteran is in receipt of 
disability benefits from the SSA, SSA records show that the 
disability is related to psychiatric and spine disabilities.  
The record does not show that the Veteran is frequently 
incapacitated or hospitalized due to the service-connected 
disabilities on appeal, or that the disabilities result in a 
marked interference with employment.  Based on this analysis, 
the Board finds that an extra-schedular referral is not 
necessary.  

ORDER

A rating in excess of 10 percent for service-connected left 
shoulder strain
is denied.

A rating in excess of 10 percent for service-connected right 
shoulder strain
is denied.

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


